Citation Nr: 1430707	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-37 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, claimed as being secondary to right and left greater trochanteric bursitis.

2.  Entitlement to service connection for a bilateral ankle disorder, claimed as being secondary to right and left greater trochanteric bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 through April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which among other issues, denied service connection for disabilities of the knees and ankles, claimed as secondary to bilateral greater trochanteric bursitis.  The Veteran has perfected a timely appeal of this decision.  The Board notes that original jurisdiction over this matter has been transferred to the RO in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In support of his claim for service connection for claimed bilateral knee and ankle disabilities, the Veteran has alleged in his claims submissions that his claimed knee and ankle disabilities resulted from an altered gait which was caused by his service-connected bilateral hip disabilities.  Service treatment records show that the Veteran was treated in October 1986 for bilateral knee pain that was diagnosed as knee arthralgia.  The service treatment records do not reflect any subjective complaints, objective findings, diagnoses, or treatment for any ankle problems.

In June 2009, the Veteran underwent a VA examination of his knees and ankles.  At that time, the Veteran reported the presence of bilateral knee and ankle pain that was most present while working and was worsened by repetitive motion.  Despite these complaints, the VA examiner noted that there were no objective findings in either the knees or ankles other than the Veteran's reported pain.  Accordingly, the examiner concluded that the knees and ankles were normal bilaterally.

Subsequently, VA obtained records from the Social Security Administration.  These records include treatment records from Dr. M.S.S. of Beaumont Hospital which show that the Veteran was treated in March 2011 for complaints of pain and stiffness in multiple joints, including his knees and ankles.  At that time, the Veteran was diagnosed generally with osteoarthritis.  A full body bone scan performed in June 2011 by Dr. M.S.S. apparently revealed patellofemoral disease and mild arthritis of the medial compartment of the knees.  It is unclear as to whether any specific findings were observed during the bone scan in either ankle.

For obvious reasons, the Veteran's social security records and the later 2011 osteoarthritis diagnoses in the knees and ankles were not available to the VA examiner during the June 2009 VA examination.  As such, the Board finds that the conclusions and opinions rendered during the June 2009 VA examination are inadequate in view of the later 2011 findings and diagnoses.  Accordingly, the Veteran should be afforded a new VA examination of his knees and ankles to determine the nature and etiology of any associated disabilities.  38 C.F.R. § 3.159(c)(4) (2013).

Prior to arranging the examination described above, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his knee and/or ankles since December 2012.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for claimed disabilities in his knees and ankles, claimed as secondary to right and left greater trochanteric bursitis.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations for his knees and ankles.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his knees and/or ankles since December 2012.
 
2.  Make efforts to obtain any private or VA treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of the claimed disabilities in his knees and ankles, and, whether any diagnosed disabilities are related in any way to the Veteran's active duty service.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed.  The examiner should provide diagnoses pertinent to the Veteran's knees and ankles.  Based on a review of the claims file, an interview of the Veteran, and the clinical findings from the examination, the VA examiner should provide opinions as to the following medical questions:

	(a)  is it at least as likely as not (i.e., a 50 percent 	probability or greater) any diagnosed knee or ankle 	disabilities began during his active duty service, to 	include his October 1986 arthralgia?

	(b)  is it at least as likely as not that any diagnosed 	knee or ankle disabilities resulted from an injury or 	illness sustained during his active duty service, to 	include his October 1986 arthralgia?

	(c)  is it at least as likely as not that any diagnosed 	knee or ankle disabilities resulted from or was caused 	by his service-connected bilateral greater trochanteric 	bursitis disabilities?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, social security records, the Veteran's statements, and the previous June 2009 VA examination report.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for bilateral knee and ankle disorders, claimed as being secondary to right and left greater trochanteric bursitis, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



